                                                                                Case 2:21-cv-01029-APG-VCF Document 23 Filed 07/21/21 Page 1 of 2


                                                                            1   WILLIAM R. BRENSKE, ESQ.
                                                                                Nevada Bar No. 1806
                                                                            2   JENNIFER R. ANDREEVSKI, ESQ.
                                                                            3
                                                                                Nevada Bar No. 9095
                                                                                RYAN D. KRAMETBAUER, ESQ.
                                                                            4   Nevada Bar No. 12800
                                                                                BRENSKE ANDREEVSKI & KRAMETBAUER
                                                                            5   3800 Howard Hughes Parkway, Suite 500
                                                                                Las Vegas, NV 89169
                                                                            6   Telephone: (702) 385-3300
                                                                            7
                                                                                Facsimile: (702) 385-3823
                                                                                Email: bak@baklawlv.com
                                                                            8   Attorneys for Plaintiff

                                                                            9                                UNITED STATES DISTRICT COURT
                                                                                                              IN THE DISCTRICT OF NEVADA
                                                                           10
Brenske Andreevski & Krametbauer




                                                                           11
                                                                                ABC Industrial Laundry d/b/a Universal            Case No.: 2:21-cv-01029
                                                                                Laundry Supply,
                                   3800 Howard Hughes Parkway, Suite 500




                                                                                                                                  Assigned to Hon. Andrew P. Gordon
                                     (702) 385-3300 ∙ Fax (702) 385-3823




                                                                           12
                                                                                               Plaintiffs,
                                          Las Vegas, Nevada 89169




                                                                           13
                                                                                       v.
                                                                           14

                                                                           15
                                                                                Allianz Global Corporate & Specialty, a         STIPULATION AND ORDER TO EXTEND
                                                                                foreign corporation; Allianz Global Risks       DEADLINE TO FILE OPPOSITION TO
                                                                           16   US Insurance Company, a foreign                 DEFENDANTS ALLIANZ GLOBAL
                                                                                corporation; The American Insurance             RISKS INSURANCE COMPANY AND
                                                                           17   Company, a foreign corporation; Does 1          THE AMERICAN INSURANCE
                                                                                through 20; Roe Corporations 1 through 20;      COMPANY’S MOTION TO DISMISS
                                                                           18   inclusive                                       PLAINTIFF’S COMPLAINT
                                                                           19
                                                                                               Defendants.
                                                                           20

                                                                           21        Plaintiff ABC Industrial Laundry dba Universal Laundry Supply, by and through their counsel
                                                                           22
                                                                                of record, William R. Brenske, Esq. of Brenske Andreevski and Krametbauer and Defendants Allianz
                                                                           23
                                                                                Global Risks US Insurance Company and The American Insurance Company, by and through
                                                                           24
                                                                                there counsel of record, Lisa J. Zastrow, Esq.. of Lipson Neilson, P.C. and Laura Sixkiller (pro hac
                                                                           25
                                                                                vice) of DLA Piper, LLP hereby stipulate to 1.) Extending Plaintiffs deadline to oppose
                                                                           26

                                                                           27   Defendants Allianz Global Risks Insurance Company and The American Insurance Company’s

                                                                           28   Motion To Dismiss Plaintiffs Complaint from July 16, 2021 to August 3, 2021



                                                                                                                             Page 1 of 2
                                                                                Case 2:21-cv-01029-APG-VCF Document 23 Filed 07/21/21 Page 2 of 2


                                                                            1   2.) Extending the deadline for Defendants Allianz Global Risks Insurance Company and The
                                                                            2   American Insurance Company to Reply to Plaintiffs Opposition to Ausgust 12, 2021.
                                                                            3
                                                                                       This stipulation is made in good faith and not for a dilatory purpose.
                                                                            4
                                                                                  DATED this 15th day of July 2021.                DATED this 21st day of July 2021.
                                                                            5
                                                                                  BRENSKE ANDREEVSKI &                             LIPSON NEILSON P.C.
                                                                            6
                                                                                  KRAMETBAUER
                                                                            7
                                                                                  /S/ William Brenske                              /S/Laura Sixkiller
                                                                            8     __________________________________               ___________________________________
                                                                                  WILLIAM R. BRENSKE, ESQ.                         LISA J. ZASTROW, ESQ.
                                                                            9     Nevada Bar No. 1806                              Nevada Bar No. 9727
                                                                                  JENNIFER R. ANDREEVSKI, ESQ.                     JOSEPH P. GARIN, ESQ.
                                                                           10
                                                                                  Nevada Bar No. 9095                              Nevada Bar No. 6653
Brenske Andreevski & Krametbauer




                                                                           11     RYAN D. KRAMETBAUER, ESQ.                        9900 Covington Cross Drive, Suite 120
                                                                                  Nevada Bar No. 12800                             Las Vegas, Nevada 89144
                                   3800 Howard Hughes Parkway, Suite 500




                                                                                  3800 Howard Hughes Parkway, Suite 500
                                     (702) 385-3300 ∙ Fax (702) 385-3823




                                                                           12
                                                                                  Las Vegas, Nevada 89169                          DLA PIPER LLP (US)
                                          Las Vegas, Nevada 89169




                                                                           13     Attorneys for Plaintiff ABC Industrial           Laura Sixkiller (pro hac vice)
                                                                                  Laundry d/b/a Universal Laundry Supply           2525 East Camelback Road, Suite 1000
                                                                           14
                                                                                                                                   Phoenix, Arizona 85016-4232
                                                                           15                                                      Attorneys for Defendants Allianz Global Risks
                                                                                                                                   US Insurance Company and The American
                                                                           16                                                      Insurance Company

                                                                           17

                                                                           18                                                ORDER
                                                                           19                                                IT IS SO ORDERED:
                                                                           20
                                                                                                                             ______________________________________
                                                                           21                                                UNITED STATES DISTRICT JUDGE

                                                                           22                                                         July 21, 2021
                                                                                                                             DATED:____________________
                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28



                                                                                                                             Page 2 of 2
